I




                                      The Attorney                    General            of Texas

JIM MATTOX
                                                                December 27,       1984
  .ttorney General



^uprame   Cowl Suildkig
                                     Ronorable Wilhelmina Delco                                    Opinion    No. m-273
   0. Box12548                       Chairman
“UstIn. TX. 78711.25uI               Aigher Education Coxmittee                                    Re:    Whether article     6813e.
512l4752SOl                          Texas House of Representatives                                V.T.C.S.,     applies to a public
-ax 81101874.13S7                    P. 0. Box 2910    .                                           junior   college
  alecopier 5-121475-0285
                                     Austin,  Texas   78769

    ‘14 Jackson. Suite 700
      alla% TX. 75202.4506
    -141742.@44
                                     Dear Representative          D'elco:

     924 Alberta   Ave., SUlt9 160          Article    6813e. V.T.C.S..      prohibits     a "state     governmental    body"
    ,I Paso. TX. 799052793           from making deductions        from state officers'       or employees'     compensation
    9151533-3484                     unless    the deduction      is authorized      by state     law.     This office     has
                                     already    concluded t!wlt "public       community junior      colleges,"    as defined
    I*” # Texas.   suite 700
                                     by section     61.003. 'Poxas Education Code, are subject             to this article.
    Hourion.   TX. 77902.3111        Attorney      General   Opinion RR-566 (1982).           You ask vhether        it also
    ~13l2235884                      applies    to a specific      public  junior    college,    Del Mar Junior College.
                                     We conclude that it does.
    808 Broadway. Suite 312
     .ubboCk. TX. 79401.3479
                                           Article        6813~. V.T.C.S..        provides        the following:
     ,061747-5238
                                                    Section   1.            In    this     Act,     'state    governmental
                                                 body' mearw:
     Xl9 N. Tenth. Suite B
     4cAllen. TX. 79SWlS95
    ;12lS92-4517
                                                      (1) a-board,     commission.   department,    office,
                                                  or other .y{ency that is in the executive      branch of
                                                  state    goynment     and that    was created     by the
     !oo MaIn PIUS. SUIC 400                      constitut$n    or.a statute    of the state,   including
    .j.n Antonio. TX. 792052797
                                                  an institution    of higher education     as defined      by
    51212254191
                                                  Section 6L.003, Texas Education Code, as amended;

    An Equal Oppoftuniiyl                                 (2)    th,e legislature          or     a legislative     agency;
    Alfirmatlve Action Employer                      or


                                                        (3)   the Supreme Court,    the Court of Criminal
                                                     Appeals,   s court of civil    appeals,  or the State
                                                     Bar of Texas or another   state judicial   agency.

                                                          Sec. 2.     A state      governmental      body may not make
                                                     a    deduction     from       the     compensation   paid   to an




                                                                                 p. 1216
Honorable    Wilhelmina     Delco - Pa@c 2         (a-273)




             officer   or employee whose compensation     is paid in
             full    or in part      ,from stats  funds  unless   the
             deduction   is authorized    by law.  (Emphasis added).

       In Attorney     General 0pin:ion MU-566 (1982).            this    office    looked
first    to the definition      of %tate      governmental    body” and noted that
section    61.003 of the Texas Kducation            Code defines       “institution      of
higher education” to include “any public junior              college.”        The opinion
then stated     that “[alrticle      Ml13e therefore       applies     to officers      and
employees    of public     conmunitJ, junior      colleges   whose compensation          is
paid in full      or part from et.ste        funds.”     You suggest       that Del Mar
Junior College is an exception         for two reasons:        first,    you claim that
Del Mar Junior College         is not in the executive          branch and therefore
does not fall      within    the subwction       (1) definition       of “governmental
body”; second, you claim that Del Mar Junior College was not “created
by the constitution       or a statute     of the state” and therefore            does not
fall within subsection        (1).  $fe! disagree.

        First,    this office     has rcyleatedly held that state institutions                  of
higher      education      are part oli the executive             branch for purposes            of
article      II, section       1 of thd! Texas Constitution,              the separation        of
powers provision.            We know of no reason why we should not so hold in
this      instance.        You have       n,ot suggested         any     reason      why state
institutions        of higher education        as a class     or Del Mar Junior College
in particuler          should    not be: so regarded           for purposes         of section
61.003, Texas Education Code.               See, e.g.,    Letters     Advisory Nos. 4, 20.
23. 30, and 55 (1973).               Second. you apparently            construe      the phrase
“that     was created by the constitution              or a statute         of the state” to
require      that the institution         be expressly     crested      or established       by a
specific       constitutional       prov:laion    or a specific         special      law.    See,
s,        article    VII. section      10 of the Texas Constitution             (directing     the
 legislature       to establish       the University      of Texas).         You assert       that
Del Mar Junior College was founded in 1935 under the control                               of the
 Corpus Christ1        Independent      School District.        However. we construe           the
 phrase “created by . . . a statute              of the state” to mean created by z
 under the authority           of a stat:ute     of the state.           And Del Mar Junior
 College     was created       under the authority         of s statute          of the state
which permitted          independent     school districts        to create an independent
 school district        junior colleg?,        See Acts 1929. 41st Leg., ch. 290, I1
 at 648, amended Acts 1947. 5Csth Leg..               ch. 303, I1 at 513 (codified               as
 nov-repealed        V.T.C.S.     art.    2ElSh.    $01,    l(a)).       See also       Attorney
 General Opinions M-851 (1971); O-4573 (1942).

      Accordingly,        we conclude      .ehat article     6813e.    V.T.C.S.,     does apply
 to Del Mar Junior        College.




                                       p. 1217
.

    Honorable   Wilhclmina     Delco - F'age 3        (JM-273)




                   Article   6813e.       V.T.C.S.,      applies   to   Del   Mar
                Junior College




                                                        Attorney   General    of Texas

    TOMGREEN
    First Assistant    Attorney      General

    DAVID R. RICHARDS
    Executive Assistant Attorney          'Zenera

    RICK GILPIN
    Chairman, Opinion        Coarmittee

    Prepared    by Jim Moellinger
    Assistant    Attorney General

    APPROVED:
    OPINIONCORMITTEE

     Rick Gilpin.   Chairman
     Colin Carl
     Susan Garrison
     Tony Guillory
     Jim Hoellinger
     Jennifer  Riggs




                                                p. 1218